Citation Nr: 0507430	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  96-12 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Clark C. Evans, Attorney at 
Law


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active duty with the United States Marine 
Corps from May 1964 to May 1967, including a period of 
service in Vietnam.
This matter comes back before the Board of Veterans' Appeals 
(Board) on Remand from the United States Court of Appeals for 
Veterans Claims (Court) regarding a Board decision rendered 
in February 2002.  

This matter was originally on appeal from an August 1995 
rating decision of the Department of Veterans Affairs (VA), 
Regional Office in Houston, Texas, which held that new and 
material evidence sufficient to reopen a previously denied 
claim for service connection for PTSD had not been received.  

In February 1998, the Board affirmed the August 1995 RO 
determination.  The veteran subsequently appealed the Board's 
denial to the Court (known as the United States Court of 
Veterans Appeals prior to March 1, 1999).  In a December 1998 
Order, the Court vacated the February 1998 Board decision and 
remanded the matter in light of the decision in Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

In a July 2000 decision, the Board found that the veteran 
never received notice of a February 1991 rating decision 
which denied a claim of entitlement to service connection for 
PTSD and thus, that decision did not become final.  After a 
review of the claims file, the Board denied the veteran's 
claim of entitlement to PTSD on the merits.  The veteran once 
again appealed the determination to the Court.  In a March 
2001 Order, the Court vacated the July 2000 Board decision on 
the basis that a remand was required due to the enactment of 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (Nov. 9, 2000)("VCAA").

In February 2002, the Board again denied the veteran's claim 
of entitlement to PTSD.  The veteran subsequently appealed 
the denial to the Court.  In a February 2003 Order, the Court 
vacated the February 2002 Board decision on the basis that 
the decision did not present sufficient reasons or bases to 
support the conclusion that VA provided adequate notice of 
the information and evidence necessary to substantiate the 
veteran's claim pursuant to 38 U.S.C.A. § 5103A as amended by 
the VCAA and delineated in Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

In September 2003, the Board remanded the case to ensure that 
the veteran was notified of the applicable provisions of the 
VCAA.
   

FINDING OF FACT

The competent medical evidence shows that the veteran is not 
currently diagnosed with PTSD.


CONCLUSION OF LAW

The veteran does not have PTSD that was incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110, 1112, 1154 
(West 2002); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309, 4.125 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Board's September 2003 Remand, the Appeals 
Management Center (AMC) readjudicated the veteran's claim 
under provision of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) as will be 
discussed in more detail below and issued a supplemental 
statement of the case.  Based on the foregoing actions, the 
Board finds that the RO complied with the Board's September 
2003 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim of VA benefits.

VA has a duty to notify the veteran and his representative, 
if any, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103; 38 C.F.R. § 3.159(b).  VA also has a duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  The Court 
further noted in Pelegrini that a VCAA notice as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim of VA benefits.  

In January 2004, the Appeals Management Center (AMC) sent a 
letter to the veteran advising him what evidence was required 
to substantiate his claims.  The letter asked the veteran to 
submit certain information.  In accordance with the 
requirements of the VCAA, the letter informed the veteran 
what evidence and information VA would be obtaining and what 
evidence the veteran still needed to provide.  The letter 
explained that VA was responsible for obtaining relevant 
records from any Federal agency, the veteran's service 
medical records and verification of the veteran's military 
service and that VA would make reasonable efforts to obtain 
relevant records not held by a Federal agency.  While the 
January 2004 notice letter did not specifically advise the 
veteran to provide any evidence in his possession that 
pertains to his claim, he was informed to submit to VA any 
medical reports he had, or, if he wanted VA to obtain them 
for him, to complete and return the attached Authorization 
and Consent to Release Information.  The Board finds that the 
veteran was sufficiently put on notice as to the need for any 
available evidence to be received by VA and associated with 
the claims file, whether the evidence was in his possession, 
obtained by him, or obtained by VA.  

As noted above, the Pelegrini decision held, in part, that a 
VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Only after adverse rating actions were promulgated 
did the AMC, in January 2004, provide notice to the claimant 
regarding what information and evidence was needed to 
substantiate his claim. 

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  Here, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  While the notice provided to the veteran in 
January 2004 was not given prior to the first AOJ 
adjudication of the claim, the notice was provided by the AOJ 
prior to the retransfer and recertification of his case to 
the Board, and the content of the notice letter fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  The appellant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial to him.  

With respect to VA's duty to assist the veteran, the RO 
obtained the veteran's service medical records, VA treatment 
records, and treatment records from the Texas Department of 
Corrections.  The veteran has alleged that there are medical 
records that are missing.  In May 1995, the RO requested VAMC 
Houston to furnish treatment records from January 1967 to 
date to include mental health records; and medical records 
from November 1974 to May 1992 were received.  In May 1995, 
the RO requested all medical records from January 1985 to 
date to include mental health records from Texas Department 
of Corrections; and medical records from September 1989 to 
July 1991 were received.  In July 1996, the RO requested VAMC 
Houston to furnish all treatment records - OPTRS & H/S 
January 1967 to date to include any trauma recovery center 
records or PEAC clinic; and medical records from 1968 to 1992 
were received.  In addition, the veteran has also submitted 
additional medical evidence from Texas Department of Criminal 
Justice dated from September 1989 to July 1998 and from VAMC 
Houston from November 1972 to May 1992.  The Board finds that 
the records covering the entire period the veteran has 
identified are of record as a result of RO requests and the 
veteran's own submissions, and they appear to be complete.  

The Board notes that the veteran has not been afforded a VA 
examination in connection with his claim for PTSD.  The duty 
to assist includes providing a medical examination or 
obtaining a medical opinion.  38 U.S.C.A. § 5103A(d)(1).  
Such an examination is necessary if there is competent 
medical evidence of a current disability and evidence that 
the disability may be associated with the claimant's active 
duty, but the record does not contain sufficient medical 
evidence for the Secretary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  
As discussed in more detail below, the evidence is absent a 
current PTSD diagnosis.  The Board, therefore, finds that the 
record contains sufficient evidence for a decision to be made 
on the claim and finds that VA has done everything reasonably 
possible to assist the veteran.  In the circumstances of this 
case, additional efforts to assist him in accordance with the 
VCAA would serve no useful purpose.  

The veteran contends that he suffers from PTSD as a result of 
traumatic experiences he suffered while in active service.  
In a statement received in March 1995, the veteran claimed 
that, while in Vietnam, he served as a crewman and machine 
gunner on landing and assault vehicles and served in infantry 
units during hostile operations.  He listed a number of 
experiences and circumstances that were life-threatening or 
stressful to him, including armed combat, seeing and dealing 
with casualties, fear of land mines, fear of being killed in 
action, fear of booby-traps, fear of night action, fear of 
sniper attacks, fear of mortar attacks, fear of enemy and 
friendly fire, fear of poisonous snakes, guard duty at night, 
and observing brutality of Vietcong prisoners of war and 
sympathizers.  He also listed a number of symptoms which he 
attributed to PTSD.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  In order to warrant service connection, 
there must be (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability. See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may also be granted where the evidence 
shows that a veteran had a chronic condition in service or 
during an applicable presumption period and still has the 
condition.  38 C.F.R. §§ 3.303(b); 3.307, 3.309.  Certain 
chronic disabilities, such as psychosis, are presumed to have 
been incurred in service if manifested to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  If there is no 
evidence of a chronic condition during service or an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  38 C.F.R. § 3.303(b).  Service connection may also be 
granted for a disease that is diagnosed after discharge from 
active service, when the evidence establishes that such 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board notes that effective March 7, 1997, during the 
pendency of this appeal, VA regulations concerning the type 
of evidence required to establish service connection for 
PTSD, were amended.  64 Fed. Reg. 32807 (June 18, 1999) 
(codified at 38 C.F.R. 3.304(f)).  Because the veteran's 
claim was filed before the regulatory change occurred, he is 
entitled to application of the version most favorable to him.   
See VAOPGCPREC 7-2003 (November 19, 2003).

The version of the regulation in effect before March 7, 1997, 
provided that service connection for PTSD requires medical 
evidence establishing a clear diagnosis of the condition, 
credible supporting evidence that the claimed inservice 
stressor actually occurred, and a link, established by 
medical evidence, between current symptomatology and the 
claimed inservice stressor.  If the claimed stressor was 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation was accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed stressor. 38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(f).

Effective March 7, 1997, the regulation provided that service 
connection for post-traumatic stress disorder requires 
medical evidence diagnosing the condition in accordance with 
§ 4.125(a) of this chapter, a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a prisoner-of-war 
under the provisions of § 3.1(y) of this part and the claimed 
stressor is related to that prisoner-of- war experience, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (effective March 7, 1997).

Despite wording differences, both the pre-March 1997 and the 
post March 1997 versions of 38 C.F.R. § 3.304(f) require 
medical evidence of the existence of PTSD, an adequate in-
service stressor for PTSD, and a medical link establishing a 
nexus between the two.  With respect to current disability, 
the earlier version requires a clear diagnosis of the 
condition while the newer version requires that a diagnosis 
be made in accordance with 38 C.F.R. § 4.125(a), which 
specifies that the criteria found in the Diagnostic and 
Statistical Manual of Mental Disorders of the American 
Psychiatric Association, 4th Version (DSM-IV), be satisfied.

The veteran's service personnel records show that he was in 
Vietnam from August 1965 through April 1966.  In addition, 
the records show that he participated in operations against 
the Vietcong.  His DD Form 214MC shows he was awarded the 
Navy Unit Commendation Ribbon, the Vietnamese Service Medal 
w/2 stars, the Vietnamese Campaign Medal w/device, the 
National Defense Service Medal, and the Rifle Sharpshooters 
Badge.

Thus, the veteran's lay testimony coupled with his documented 
participation in the numerous operations between August 1965 
and December 1965 constitute credible supporting evidence 
that the veteran's claimed stressors occurred, which are 
consistent with the circumstances, conditions, or hardships 
of his service.  38 C.F.R. § 3.304(f).

Post service medical records, however, are absent a clear 
diagnosis of PTSD or a diagnosis made in accordance with 38 
C.F.R. § 4.125(a).

VA medical treatment records indicate that the veteran was 
treated since 1971 for long history of polysubstance abuse 
and diagnosed with ineffective coping related to substance 
abuse and antisocial personality disorder.  VA medical 
records show that over the years, the veteran has been 
hospitalized for treatment of substance addition and 
dependence, a left forearm abscess associated with 
injections, alcoholic gastritis with gastrointestinal 
bleeding, heroin withdrawal, substance use disorder, and 
personality disorder.  No complaints or findings of PTSD were 
reported during these hospitalizations.

A VA questionnaire dated in May 1992 shows that the veteran 
was of the opinion that he suffered from PTSD as a result of 
his combat duty in Vietnam.  However, psychiatric evaluation 
reports dated in May 1992 and June 1992 show diagnoses of 
substance dependency on Axis I and antisocial personality on 
Axis II.  

Records from the Texas Department of Corrections (TDC) dated 
from 1985 show diagnoses of chemical dependency, adjustment 
disorder with depressive mood.  

In September 1989, the veteran reportedly denied any history 
of mental disorder.  It was noted that the veteran had no 
psychiatric symptoms at that time.  A psychiatric evaluation 
record from TDC dated in February 1990 notes that the 
veteran's self-diagnosis was PTSD, post-Vietnam and that he 
reported extreme nervousness, dreams, flashbacks and mild 
depression secondary to his Vietnam experience.  

A diagnostic and evaluation report dated in February 1993 
indicates that the veteran had been identified as possibly 
manifesting signs and symptoms of psychiatric illness and had 
been referred for a determination as to whether he needed 
mental health services. The results of the clinical interview 
suggested that he currently experienced no significant 
psychological difficulties. He did not require or request any 
mental health services at that time.

An intake staffing record dated August 1993 notes diagnoses 
of rule out adjustment disorder with mixed emotions on Axis I 
and antisocial personality disorder on Axis II.  

An individual treatment plan report dated September 15, 1993, 
notes diagnoses of heroin and alcohol dependence on Axis I 
and antisocial personality disorder (severe) on Axis II.  

A record dated April 5, 1994 notes that the veteran had 
reported that he had some "Vietnam type" dream.  On 
questioning he was vague.  He also reported that he had been 
diagnosed with PTSD at the VA hospital.  His speech was 
relevant and coherent.  The impression was history of PTSD.

A Psychological Assessment Update, dated October 5, 1994, 
notes that the veteran complained of bad nerves, poor sleep, 
exaggerated startle response, poor anger control, and bad 
dreams of hurting people.  He reported a long history of 
treatment and prescription for PTSD due to Vietnam.  It was 
noted that Security reported that the veteran slept most of 
the time, ate well, was always calm, and was never jumpy.  On 
examination, the veteran was oriented times three.  His mood 
was mildly irritable with appropriate affect.  There was no 
anxiety, tension, dysphoria, or restlessness observed.  The 
diagnoses were heroin/ETOH on Axis I and antisocial 
personality disorder on Axis II.  The report notes that the 
diagnosis was changed and that adjustment disorder and PTSD 
were ruled out, and the diagnosis remained antisocial 
personality disorder (severe).  

In May 1995 the veteran requested a statement regarding his 
post-traumatic stress disorder problem to send to VA.  He 
underwent a psychiatric evaluation for PTSD the following 
month.  It was recorded that PTSD had already been ruled out 
by two other physicians.  The medical record was reviewed and 
it was noted that no clear-cut symptoms of PTSD had been 
found despite the routine substantive symptoms described. The 
diagnoses on Axis I were PTSD ruled out and heroin/alcohol 
abuse, and the diagnosis on Axis II was antisocial 
personality disorder (severe), which was considered the 
primary diagnosis.

Thus, the medical evidence fails to show a clear diagnosis of 
PTSD or a diagnosis made in accordance with 38 C.F.R. § 
4.125(a).  Both the VA medical records and the veteran's 
prison medical records are consistent in showing a long 
history of both a substance abuse disorder and a severe 
antisocial personality disorder.  The prison records show 
that the veteran has been evaluated for possible PTSD but 
that a diagnosis of PTSD has been flatly ruled out.  The 
veteran claims that VA physicians considered a diagnosis of 
PTSD during a VA hospitalization in 1971 and 1972.  Records 
relating to this hospitalization and to subsequent outpatient 
care contain no reference to PTSD and are unequivocal in 
attributing any psychiatric complaints to substance abuse and 
a personality disorder.

Without a current diagnosis of PTSD, the current disability 
required to establish the first of the above elements for an 
award of service connection is not present.  Therefore, 
nothwithstanding the fact that the veteran is entitled to 
establishment of the occurrence of the claimed in-service 
stressor under 38 U.S.C.A. § 1154, in the absence of a 
diagnosis of PTSD, the criteria for establishing service 
connection for PTSD have not been established.  38 C.F.R. 
§§ 3.303, 3.304. 

Although the veteran contends that he suffers from PTSD which 
is related to his service, as a layman he is not competent to 
offer opinions on medical causation or a medical diagnosis 
and, moreover, the Board may not accept unsupported lay 
speculation with regard to medical issues.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable.  38 
U.S.C.A. 5107(b) (2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.



	                        
____________________________________________
John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


